DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-23 are pending.  Claims 21-23 are newly added.
Request for Continued Examination (RCE)
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on April 27, 2021 is being considered by the examiner.
5.	Figure 9 of the application is directed to the claimed invention.

    PNG
    media_image1.png
    485
    582
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koskela et al. (US 2020/0351786 A1), Referring to Provisional application No. 62/942,224, filed on May 2, 2019.
	Regarding claims 1, 10 and 16, Koskela et al. discloses method of a User Equipment (UE) being configured for Discontinuous Reception (DRX) by a base station, the method comprising (“Determining PDCCH Monitoring During ON-Duration When in Power Saving Mode”, see Title):
	receiving an indication from the base station, wherein the indication is indicative of monitoring a power saving signal in one or more monitoring occasions, wherein the power saving signal is indicative of whether or not to monitor Physical Downlink Control Channel (PDCCH) in one DRX ON duration; and
	at least one monitoring occasion of the one or more monitoring occasions is associated a DRX ON duration and is within Active Time associated with the UE ([0147]: “detecting the wake-up signal may trigger the UE to enter an active time (which may include monitoring PDCCH).”), ([0148]: “the wake-up signal may be transmitted before an on-duration or during an on-duration.  When the wake-up signal is detected before the on-duration (e.g. a monitoring window is configured to be prior to an on-duration) the wake-up signal may cause the UE to at least monitor PDCCH on the next on-duration.  The monitoring window (or monitoring occasions) may also be partly overlapping or fully overlapping with an on-duration and when a wake-up signal is detected, it may also apply for a current on-duration (UE is triggered to monitor PDCCH/enter active time).”);
	at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion (“UE does not monitors PDCCH on next ON duration when power saving signals is not detected.”  See figure 4); and
	monitoring PDCCH during the DRX ON duration.

    PNG
    media_image2.png
    410
    831
    media_image2.png
    Greyscale

Regarding claims 2, 12 and 19, Koskela et al. discloses the method of claim 1, where the at least one monitoring occasion associated with the DRX ON duration is all monitoring occasions that are associated with the DRX ON duration. ([0148]: “The monitoring window (or monitoring occasions) may also be partly overlapping or fully overlapping with an on-duration and when a wake-up signal is detected, it may also apply for a current on-duration (UE is triggered to monitor PDCCH/enter active time).”)

Regarding claims 3, 13 and 20, Koskela et al. discloses the method of claim 1, wherein the at least one monitoring occasion associated with the DRX ON duration is one monitoring occasion associated with the DRX ON duration.  ([0119]: “There may be an offset or specific time between the power saving monitoring occasion (or occasions) and the corresponding ON-duration (e.g. next ON-duration after the monitoring occasion(s).  Monitoring occasion or occasions (or slots/symbols where/when power saving signal or channel is monitored) may be, in some cases, referred as a monitoring window.”)

Regarding claims 4 and 14, Koskela et al. discloses the method of claim 1, wherein the at least one monitoring occasion associated with the DRX ON duration is a subset of monitoring occasions that are associated with the DRX ON duration.  ([0148]: “The monitoring window (or monitoring occasions) may also be partly overlapping or fully overlapping with an on-duration and when a wake-up signal is detected, it may also apply for a current on-duration (UE is triggered to monitor PDCCH/enter active time).”

Regarding claims 5 and 15, Koskela et al. discloses the method of claim 1, wherein the DRX ON duration is after the at least one monitoring occasion; and there is an offset between the DRX ON duration and at least one monitoring occasion. ([0119]: “There may be an offset or specific time between power saving monitoring occasion (or occasions) and the corresponding ON-duration (e.g. next ON-duration after the monitoring occasion(s).”)  

Regarding claims 6 and 11, Koskela et al. discloses the method of claim 1, wherein at least one of: 
the at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion ([0052]: “determine by a user equipment that the user equipment has missed, or will miss, at least one power saving signal monitoring occasion, where the user equipment is configured to monitor a power saving signal in a first bandwidth part”), or
the monitoring PDCCH during the DRX ON duration, are performed responsive to a determination that the at least one monitoring occasion associated with the DRX ON duration is within the Active Time. 

Regarding claims 7, Koskela et al. discloses the method of claim 1, further comprising:
receiving a second indication from the base station, wherein the second indication is indicative of monitoring a second power saving signal in one or more second monitoring occasions; and
at least one monitoring occasion of the one or more second monitoring occasions is associated with a second DRX ON duration and is not within Active Time associated with the UE; and

	monitoring the second poser saving signal in the at least one monitoring occasion of the one or more second monitoring occasions; or
	determining whether to monitoring PDCCH during the second DRX On duration based on the second power saving signal.  See figure below.

    PNG
    media_image3.png
    812
    752
    media_image3.png
    Greyscale

Regarding claims 8, 17 and 18, Koskela et al. discloses the method of claim 1, wherein the UE does not receive the power saving signal.  (“UE does not monitors PDCCH on next ON duration when power saving signal is not detected.” Figure 4)


receiving a configuration from the base station, wherein the configuration is indicative of whether to wake up; and
determining to monitor PDCCH during the DRX ON duration based on the configuration, wherein the monitoring PDCCH during the DRX ON duration is performed responsive to the determination to monitor PDCCH based on the configuration.
([0114]: “In regard to a Physical Downlink Control Channel (PDCCH) power saving signal, a new signal or channel has been agreed to be specified in NR Release 16 for power saving purposes.  In one realization the signal/channel is configured together with DRX configuration and presence of the signal/channel determines whether the UE is required to monitor PDCCH (according to normal search space configuration) during the On-Duration.  In one example implementation the PDCCH power saving signal/channel may indicate that the UE is required to monitor PDCCH during on-duration (referred also as wake up signal) or alternatively it may indicate than UE is not required to monitor PDCCH during On-Duration (referred also as Go-to-sleep or GTS).”)
([0115]: “Additionally, the power saving signal/channel may be used to adapt the UE configuration for power saving purposes during On-Duration when the UE is required to monitor PDCCH according to a search space configuration.  Power saving signal/channel may indicate further adaptation of different parameters for UE power saving such as modify periodicity of PDCCH search spaces/number of CORESETs etc.  In some aspects it may be configured to indicate to the UE that it is allowed to skip monitoring of PDCCH for a specific number of slots or for specific time duration.”)
([0116]: “In example illustration of power saving signal/channel for wake-up purposes is shown in FIG. 4.  In this configuration the power saving signal/channel may be monitored prior to the on-duration of the DRX cycle and when the UE is not in active time (i.e. it is assumed that UE would not monitor PDCCH based wake up signal/channel when it is on active time).  [0117] In Step 1 shown in FIG. 4 the UE does not detect transmission of a power saving signal/channel and it does not monitor PDCCH on the next ON-duration.  [0118] In Step 2 shown in FIG. 4 the UE detects power saving signal addressed to it and monitors PDCCH on the next ON-duration.”)

Regarding claims 21-23, Koskela et al. discloses the method of claim 1, wherein the power saving signal is carried on PDCCH without scheduling information.  ([0137]: “In further aspects, in the above case or if the power saving signal is monitored on a same BWP (on a same BWP as where the PDCCH monitoring would be performed), when the UE enters DRX on the same slot of (or during) the power saving signal/channel monitoring occasion/occasions,”)

8.	Claim(s) 1, 10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golitschek Edler Von Elbwart et al. (US 2014/0254452 A1), hereinafter refer as Elbwart et al.
Regarding claims 1, 10 and 16, Elbwart et al. discloses method of a User Equipment (UE) being configured for Discontinuous Reception (DRX) by a base station, the method comprising (“Active Bandwidth Indicator for Power-Saving UES”, Title):
	receiving an indication from the base station, wherein the indication is indicative of monitoring a power saving signal in one or more monitoring occasions, wherein the power saving signal is indicative of whether or not to monitor Physical Downlink Control Channel (PDCCH) in one DRX ON duration ([0122]: “the UE receives from the base station controlling the cell an active bandwidth indicator ABI (“ABI detected” in the figure)...Once the ABI is detected, it is understood by the UE as a command for switching from the power-saving bandwidth operation to the cell bandwidth operation...During the active UE time period after receiving ABI, the UE operates in the cell bandwidth, in which it may receive PDCCH and/or PDSCH (illustrated by darker-colored subframes of the cell bandwidth-“PDCCH or PDSCH transmission”).  The remaining subframes until the end of the active UE period are used to monitor the PDCCH by the UE whether there is data for it or not.”); and
	at least one monitoring occasion of the one or more monitoring occasions is associated a DRX ON duration and is within Active Time associated with the UE;
	at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion (No ABI, No PDCCH shows in figure 4); and
	monitoring PDCCH during the DRX ON duration ([0122]: “While monitoring the PDCCH, in the example, the UE receives from the base station controlling cell and active bandwidth indicator ABI (“ABI detected” in the figure).  

    PNG
    media_image4.png
    525
    885
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    587
    527
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    413
    601
    media_image6.png
    Greyscale

9.	Claim(s) 1, 10 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2019/0297577 A1).
	Regarding claims 1, 10 and 16, Lin et al. discloses method of a User Equipment (UE) being configured for Discontinuous Reception (DRX) by a base station, the method comprising (“Power Saving Signal Design in NR”, Title):
	receiving an indication from the base station, wherein the indication is indicative of monitoring a power saving signal in one or more monitoring occasions, wherein the power saving signal is indicative of whether or not to monitor Physical Downlink Control Channel (PDCCH) in one DRX ON duration; and
	at least one monitoring occasion of the one or more monitoring occasions is associated a DRX ON duration and is within Active Time associated with the UE;
	at least one of not monitoring or skipping monitoring the power saving signal in the at least one monitoring occasion; and
	monitoring PDCCH during the DRX ON duration.  
	([0266]: “As illustrated in FIG. 19, a UE is provided with a configuration on PoSS-WU reception, including the parameters described in embodiment I, such as a monitoring periodicity, bandwidth, and so on, at step 1901.  The UE determines whether or not the UE is in PoSS-WU monitoring occasion to detect PoSS-WU at step 1902.  When the UE is not in PoSS-WU monitoring occasion or does not detect the PoSS-WU, the UE goes to a sleep mode at step 1903; otherwise the UE decodes PoSS to get the control information for power saving if configured.   The UE wakes up and monitors PDCCH for scheduling grants of PUSCH transmission and PDSCH reception in an active period indicated by PoSS-WU, and may perform dynamic adaptation on associated power consumption domains if additional information, I_AR, is carried by PoSS-WU at step 1904.”) also see para.[0274]

    PNG
    media_image7.png
    392
    638
    media_image7.png
    Greyscale

([0254]: “In one embodiment, PoSS is used as indication of wake-up (PoSS-WU).  PoSS-WU can be used to trigger a UE in sleep mode to wake-up and perform at least PDCCH monitoring for a scheduling grant for PDSCH reception and PUSCH transmission in an active period in C-DRX mode or idle/inactive mode paging.  The default active period in C-DRX mode is ON duration in associated CDRX cycle(s) within the monitoring periodicity of PoSS.   The default active period in idle/inactive mode paging is the paging occasion(s) within the monitoring periodicity of PoSS.  A UE that detects the PoSS-WU in configured monitoring occasion may wake up for PDCCH monitoring for an active period.”)
	([0257]: “In another example, a dynamic active period that a UE may wake up and keep monitoring PDCCH, denoted as T_active, can be carried in PoSS explicitly or in the associated PDCCH.”)

    PNG
    media_image8.png
    712
    628
    media_image8.png
    Greyscale

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412